UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.1)* Hampshire Group, Limited (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) Cusip Number Norman H. Pessin 366 Madison Avenue, 14th Floor New York, NY10017 212-661-2670 CC: Steven Wolosky, Esq. Olshan, Grundman, Frome, Rosenzweig, & Wolosky, LLP Park Avenue Tower 65 East 55th Street New York, NY10022 212-451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 4, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement of Schedule 13G to report the acquisition which is the subject of the Schedule 13D, and is filing this schedule because of ss. 240.13d-1(e), ss. 240.13d-1(f) or ss. 240.13d-1(g), check the following boxo. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See ss.240.13d-7(b) for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 408859106 Schedule 13D 1
